Citation Nr: 0705443	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-43 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2006) for the residuals of a left eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio, as part of a special processing unit.  The case is 
within the jurisdiction of the Reno, Nevada RO.  In May 2005, 
the veteran testified before the undersigned at a personal 
hearing at the Las Vegas RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record shows that on January 28, 2002 the 
veteran underwent a left cataract extraction with intraocular 
lens implant for a visually significant cataract.  He was 
informed of the various possible complications of this 
procedure, to include decreased visual acuity, loss of 
vision, and double vision (a rare complication) that could 
possibly require surgical correction.  Following this 
procedure, he was seen on repeated occasions for a decentered 
posterior chamber intraocular lens of the left eye.  He had 
complained of double vision. On June 26, 2002, he underwent a 
trabeculectomywith mitomycin C and anterior vitrectomy for 
medically uncontrolled glaucoma of the left eye.  During this 
procedure, vitreous was noted to be present which intertwined 
with the superior haptic supratemporally, which seemed to 
suggest a possible etiology for the fact that the left 
intraocular lens wanted to rotate counterclockwise and was 
therefore difficult to position correctly.  By April 2005, 
the veteran's left eye visual acuity was 20/400, while the 
right was 20/20.  He has noted that his left eye hurts.

In May 2005, the veteran testified before the undersigned at 
a personal hearing.  He and his representative argued that 
the veteran had had uncontrolled glaucoma in the left eye at 
the time of the January 2002 surgery.  It was argued that it 
was the failure to recognize this condition that caused the 
post-operative complications.  Therefore, it was their 
argument that the VA surgeon had been negligent or had lacked 
the proper skill, stating that the surgery should not have 
been conducted on the left eye until the glaucoma was under 
control.  They also contended that the lens was improperly 
implanted.

After reviewing the record, it is unclear to the Board 
whether any additional disability of the left eye was due to 
negligence or lack of proper skill or whether the current 
state of the veteran's left eye was a foreseeable consequence 
of his cataract extraction with lens implantation.  In order 
to resolve this issue, it is found that an examination by an 
ophthalmologist would be helpful.  The veteran must be 
informed of the importance of reporting to this examination 
and of the consequences of failing to so report.  See 
38 C.F.R. § 3.655 (2006).

The Board also notes that the veteran was provided with the 
incorrect regulations in the May 2005 supplemental statement 
of the case (SSOC).  While he was notified of the provisions 
of 38 U.S.C.A. § 1151 in the October 2004 statement of the 
case (SOC), he was provided in May 2005 with 38 C.F.R. 
§ 3.358, which addresses claims filed before October 1, 1997.  
The veteran's claim was filed in February 2004.  As a 
consequence, he should have been given the provisions of 
38 C.F.R. § 3.361, which applies to claims filed on and after 
October 1, 1997.  In order to ensure due process and proper 
notice of the regulations used in deciding his claim, the 
veteran must be sent another SSOC which includes the 
provisions of 38 C.F.R. § 3.361.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the veteran a complete VA 
examination by an ophthalmologist.  The 
examiner must review the entire claims 
folder in conjunction with the remand and 
the examiner must indicate in the 
examination report that the claims folder 
was so reviewed.  The examiner must 
provide an opinion as to whether the 
complications that the veteran experienced 
following the left eye cataract excision 
with intraocular implantation in January 
2002 were foreseeable consequences or 
whether they resulted from any negligence, 
carelessness, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in providing the 
surgical treatment.  Specifically, an 
opinion should be provided as to whether 
the veteran had had uncontrolled glaucoma 
in the left eye prior to the January 2002 
surgery and whether performing the 
cataract extraction despite this condition 
constituted negligence, carelessness, lack 
of proper skill, error in judgment, or 
similar instance of fault.  An opinion 
should also be provided as to whether or 
not the lens was improperly implanted in 
the January 2002 surgery.

All indicated special studies deemed 
necessary to render this opinion must be 
conducted.  The examiner must provide a 
complete rationale for the opinion(s) 
expressed.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002 & Supp. 
2006) for the residuals of a left eye 
condition must be readjudicated.  If the 
decision remains adverse to the veteran, 
he and his representative must be provided 
with an appropriate SSOC, which includes 
the provisions of 38 C.F.R. § 3.361, and 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


